Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the decoder side intra mode derivation tool line memory harmonization with deblocking filter of the instant invention.
The instant invention is for processing coding blocks of an image. Processing circuitry performs deblock filtering of a current block using a first number M of adjacent lines of pixels of a reconstructed coding block, the reconstructed coding block being a neighbor of the current coding block. The circuitry determines an intra-prediction mode to be used for the current coding block. The intra-prediction mode is determined based on a second number N of the adjacent lines of pixels and a reference line of pixels in a reconstructed portion of the image. The reference line of pixels is parallel and adjacent to the N adjacent lines. The adjacent lines of pixels are parallel to a border between the current coding block and the reconstructed coding block. The adjacent lines of pixels include at least a line of pixels adjacent to the current coding block. N is smaller than M when the border between the current coding block and the reconstructed coding block concurs with a border between coding tree blocks. N is equal to or larger than M when the border between the current coding block and the reconstructed coding block does not concur with a border between coding tree blocks. 
	Thus the instant invention provides intra prediction and deblocking for coded tree block borders. As shown in Fig.6 and Fig.7, a coding tree block (CTB) contains multiple coding blocks (CB). For a CB that is on the edge of a CTB, such as CB 602, a number N of adjacent lines (712, 722) of pixels of a reconstructed coding block is derived respectively for each of two borders. Additionally, a number M of adjacent lines (711, 721) of pixels of a reconstructed coding block are derived. The reconstructed coding block is a neighbor of the current coding block and has been reconstructed previously in processing order. The determination of the values for M and N is adaptive depending on whether or not the border between the CB and the neighboring block concurs with a CTB border. Specifically, the number N of adjacent lines 712, 722 is smaller than the number M of adjacent lines 711, 721 if the border between the current block and the reconstructed coding block concurs with a CTB border blocks. As described by ¶0128-¶0131: "by using mathematical expression (1) and deriving the number N of adjacent lines is 712, 722 is derived respectively for each of two borders (e.g. with a top and a left reconstructed coding block), the number N of adjacent lines can be allowed to be different with respect to two borders of the current coding block 602 with adjacent reconstructed coding blocks... N does not necessarily need to be smaller than M for each border of all coding blocks which are processed by the intra-prediction mode determination unit 509 and the deblocking filtering unit 506. For instance, N may be smaller than M only for those borders between a current coding block 602 and an adjacent reconstructed coding block 601 which concur with a CTB border. On the other hand, N may be equal to or larger than M if the border between the current coding block and the reconstructed coding block does not concur with a CTB border, i.e. if the current coding block and the reconstructed coding block are comprised by the same CTB". The advantage of such a configuration is described in ¶0131: "This approach provides the advantage of applying a more accurate DMID based on a larger template on the CU borders which are not CTU borders. Such larger templates do not necessarily require larger line buffer because only the reconstructed pixels from the inner boundaries within the CTU need to be stored, which may be done in smaller buffer(s) still in the on-chip memory (e.g. SRAM)".
	A notable prior art of record is Hsu et al. (US 2014/0211848) (hereinafter Hsu). As cited in prior actions, Hsu discloses deblock filtering of image frame pixels wherein lines/rows of pixels are used to determine how to filter block boundaries. As can be seen in Fig.10B, the border between block P and block Q is defined by a horizontal line 1020. For block Q, neighboring block P has rows of reconstructed pixels (p0, p1, p2, p3) wherein each row of pixels is parallel to the block boundary and adjacent to either the block boundary (1020) or to another row of pixels. The pixels in these rows can be used to determine how to apply a deblocking filter to the boundary between blocks Q and P. Although Hsu discloses that the line buffer for deblocking can be shared with the intra predictor in order to perform intra prediction, Hsu does not elaborate on using reference lines to determine an intra prediction mode for a current block. Additionally, Hsu does not disclose adaptively determining values for a first number of lines to apply the deblocking filter and a second number of lines used for determination of a reference line based on whether or not the block corresponds to a border between coding tree blocks. Rather, Hsu discloses adaptively determining how to filter block borders based on a block strength corresponding to block activity. 

	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 12, 2021